DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 61/662,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional application No. 61/662,702 fails to provide support for the surgical instrument being curved for a nonlinear trajectory to a target (claim 1) and that the guide tube is curved to provide a nonlinear trajectory to a target (claim 12).  As such, the effective filing date is March 15, 2013, which is the filing date of the provisional application No. 61/800,527.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claim 1, line 4 and in claim 12, line 4, the word “electromygraphy” should be corrected to be – electromyography ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US Patent No. 6,245,028) in view of Bleich et al. (US Pub No. 2006/0258951), alone, or alternatively, further in view of Williams et al. (US Pub No. 2005/0234431).
With regards to claim 1, Furst et al. disclose a surgical robot system comprising:
a surgical robot having a controllable robot arm (230), the robot arm having an end-effector comprising a guide tube (280; “needle guide”) (column 7, lines 20-34; column 9, lines 1-24; Figures 2-4) and
a surgical instrument (210; “biopsy needle”) configured to be positioned through the guide tube (280) and configured to be advanced into tissue of a patient (column 9, lines 1-24, referring to the needle guide (280) receiving the biopsy needle (210); column 6, line 65-column 7, line 19, referring to the biopsy needle (210) being inserted to perform a biopsy; Figures 1-4),
wherein the surgical instrument (210) is curved for a nonlinear trajectory to a target (column 9, lines 5-12, referring to the needle guide (280) being curved, wherein “In the case of the curved needle 280, the biopsy needle 210 used therewith is flexible 
With regards to claim 12, Furst et al. disclose that the surgical robot system comprising:
a surgical robot having a controllable robot arm (230), the robot arm having an end-effector comprising a guide tube (280; “needle guide”) (column 7, lines 20-34; column 9, lines 1-24; Figures 2-4); and 
a surgical instrument (210; “biopsy needle”) configured to slide through the guide tube (280) (column 9, lines 1-24, referring to the needle guide (280) receiving the biopsy needle (210); column 6, line 65-column 7, line 19, referring to the biopsy needle (210) being inserted to perform a biopsy; Figures 1-4),
wherein the guide tube (280) is curved to provide a nonlinear trajectory to a target (column 9, lines 5-12; Figure 3).
However, with regards to claims 1 and 12, though Furst et al. do disclose that the guide tube movement includes rotational movement (see Figures 2-3), Furst et al. fail to disclose that the surgical robot further includes a processor configured to perform electromyography to determine a presence of a nerve, wherein the guide tube is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the guide tube that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the 
Bleich et al. disclose methdos and systems for neural monitoring for positioning a distal portion of a probe device between neural tissue and tissue adjacent the neural tissue in the body, wherein the neural monitoring may comprise of electromyography (EMG) and aids in confirming that a desired positioning of a probe relative to the tissues has been achieved (Abstract; paragraphs [0022]-[0023], [0131]-[0132]).  The neural localization system (10) may include a probe (23) having a first electrode (21) and a second electrode (22) and multiple EMG electrodes (24), wherein system (10) generates electrical signals, which are transmitted to electrodes (21, 22) and receives signals from EMG electrodes (24) (paragraphs [0021]-[0022], [0117], [0129], [0139]-[0140]; Figure 12, claim 9).  CPU (14; “processor”) may hold any suitable software for processing signals from EMG electrodes (24), to electrodes (21,22) and the like, and an output device (12) may provide information describing signals sensed by EMG electrodes (24) and a visual and/or auditory warming when a nerve has been stimulated (paragraph [0140], note that an inherent feature for EMG monitoring which measures the electrical activity of muscles and nerves, is that a most pronounced response occurs when the uninsulated portion (i.e. electrode) is nearest the nerve and a least pronounced response occurs when the uninsulated portion (i.e. electrode) is farthest away from the nerve; Figure 12).  One or more electrodes may be located on a curved guide member (i.e. guide tube) extending from a probe shaft, wherein the guide member (984) may include an upper surface electrode (986) , a lower surface electrode and a distal opening (987) through which a guidewire may pass (paragraphs [0153]-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the surgical robot of Furst et al. further include a processor configured to perform electromyography to determine a presence of a nerve, wherein the guide tube of Furst et al. is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the guide tube that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the nerve and a least pronounced response when the uninsulated portion is farthest away from the nerve, as taught by Bleich et al., in order to confirm that a desired positioning of a probe/surgical instrument relative to the tissues has been achieved (Abstract; paragraphs [0022]-[0023], [0131]-[0132]).
With regards to the limitation concerning the leading edge of the guide tube having “an insulated portion”, Examiner notes that Bleich et al. disclose that the guide member/tube is a shape-memory guide member (paragraph [0024]), wherein Blech et al. does not disclose that that the portions of the guide member/tube that are other than the electrode portions (i.e. uninsulated portion that is electrically conductive)) are conductive, and therefore it is considered implicit that the portions of the guide member other than the electrode portions are “insulated” portions (i.e. non-conductive portions). 
However, if this is not considered implicit, in the alternative, Williams et al. disclose that shape memory materials may comprise of shape memory polymer, wherein polymer is recognized in the art to be insulating material.  
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape-memory material portion of the leading edge of the guide tube of the above combined references with shape-memory material comprising of shape memory polymer, thereby resulting in the leading edge having an insulated shape memory polymer portion, as taught by Williams et al., as the substitution of one known shape material memory material for another yields predictable results to one of ordinary skill in the art since one shape-memory material would perform in the same manner as another shape-memory material. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claim 2, Furst et al. disclose that the guide tube (280) is curved (column 9, lines 5-12; Figure 3).

With regards to claim 11, Furst et al. disclose that the surgical robot is configured to accurately guide the surgical instrument based on the orientation of the guide tube and predetermined planning to predict how the surgical instrument travels along the nonlinear trajectory (column 3, lines 60-column 4, line 8; column 9, line 54-column 10, line 53, referring to the image-guided needle biopsy system and sensing of forces acting on the biopsy needle).  

Claim 1, 2, 5-7, 9-13, 16-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub No. 2007/0238985) in view of Bleich et al., alone, or alternatively, further in view of Williams et al..
With regards to claims 1 and 12, Smith et al. disclose a surgical robot system comprising:
a surgical robot having a controllable robot arm, the robot arm having an end-effector comprising a guide tube (i.e. “outer shaft”) (paragraphs [0015], [0032], [0064], [0083]-[0084]); and
a surgical instrument (i.e. needle or wire) configured to be positioned through the guide tube and configured to be advanced into tissue of a patient (paragraphs [0015], [0082]-[0084]);

However, with regards to claims 1 and 12, though Smith et al. do disclose that the guide tube movement includes rotational movement (paragraphs [0028], [0080]), Smith et al. fail to disclose that the surgical robot further includes a processor configured to perform electromyography to determine a presence of a nerve, wherein the guide tube is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the guide tube that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the nerve and a least pronounced response when the uninsulated portion is farthest away from the nerve.
Bleich et al. disclose methdos and systems for neural monitoring for positioning a distal portion of a probe device between neural tissue and tissue adjacent the neural tissue in the body, wherein the neural monitoring may comprise of electromyography (EMG) and aids in confirming that a desired positioning of a probe relative to the tissues has been achieved (Abstract; paragraphs [0022]-[0023], [0131]-[0132]).  The neural localization system (10) may include a probe (23) having a first electrode (21) and a second electrode (22) and multiple EMG electrodes (24), wherein system (10) generates electrical signals, which are transmitted to electrodes (21, 22) and receives signals from EMG electrodes (24) (paragraphs [0021]-[0022], [0117], [0129], [0139]-[0140]; Figure 12, claim 9).  CPU (14; “processor”) may hold any suitable software for 

With regards to the limitation concerning the leading edge of the guide tube having “an insulated portion”, Examiner notes that Bleich et al. disclose that the guide member/tube is a shape-memory guide member (paragraph [0024]), wherein Blech et al. does not disclose that that the portions of the guide member/tube that are other than the electrode portions (i.e. uninsulated portion that is electrically conductive)) are conductive, and therefore it is considered implicit that the portions of the guide member other than the electrode portions are “insulated” portions (i.e. non-conductive portions). 
However, if this is not considered implicit, in the alternative, Williams et al. disclose that shape memory materials may comprise of shape memory polymer, wherein polymer is recognized in the art to be insulating material.  
alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape-memory material portion of the leading edge of the guide tube of the above combined references with shape-memory material comprising of shape memory polymer, thereby resulting in the leading edge having an insulated shape memory polymer portion, as taught by Williams et al., as the substitution of one known shape material memory material for another yields predictable results to one of ordinary skill in the art since one shape-memory material would perform in the same manner as another shape-memory material. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claims 2, 5-7, 9-10, 12-13, 16-17 and 19-20 Smith et al. disclose the guide tube is curved (paragraph [0083], referring to the “curved casing” which serves as a curved guide tube), wherein the surgical instrument is a non-compliant wire capable of substantially retaining its shape after entering and exiting the guide tube, wherein the guide tube is straight, wherein the surgical instrument is a curved needle, wherein the surgical instrument comprises of a shape memory alloy, wherein the shape memory alloy is nitinol (paragraphs [0015], [0082]-[0084]).
With regards to claim 11, Smith et al. disclose that the surgical robot is configured to accurately guide the surgical instrument based on the orientation of the guide tube and predetermined planning to predict how the surgical instrument travels along the nonlinear trajectory (Abstract, paragraphs [0026]-[0027], referring to use o fRF technology for tracking the surgical instruments and providing feedback).

Claim 4-10, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. in view of Bleich et al., alone, or further in view of Williams et al., as applied to claims 1, 3, 12 and 14 above, and further in view of Smith et al. (US Pub No. 2007/0238985).
With regards to claims 4 and 15, though Furst et al. disclose that the surgical instrument is a compliant (i.e. flexible) needle for biopsy capable of forming to the curvature of the guide tube (column 9, lines 7-12), the above combined references do not specifically disclose that the surgical instrument is a wire.
Smith et al. disclose that a flexible biopsy needle or wire can be used for biopsy, wherein the guide wire can be used to achieve a controlled curved path for biopsy (paragraphs [0013], [0082]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the surgical instrument of Furst et al. used for a biopsy medical procedure with another surgical instrument used for a biopsy medical procedure, as taught by Smith et al., as the substitution of one known surgical instrument used for a biopsy procedure for another yields predictable results to one of ordinary skill in the art and further to achieve a controlled curved path for biopsy. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claims 5-10, 13 and 16-20, as discussed above, the above combined references meet the limitations of claims 1 and 12.  However, with regards to claims 5-8, 13 and 16-18, though Furst et al. do disclose that the guide tube can be straight and rigid (column 9, lines 5-7), the above combined references do not 
Smith et al. disclose a system for dynamically tracking three-dimensional position of surgical/medical instruments, wherein the medical instrument may be a needle or wire mounted on an end of a medical robotic system arm tool (paragraphs [0013], referring to the use of a needle or wire through the needle’s cannula; paragraphs [0015], [0026], [0032], [0064], [0075], [0083]-[0084], note paragraph [0083] refers to the use of trajectories of curved paths associated with the application described using a “nitinol needle”, wherein the nitinol needle application is described in paragraph [0015]).  Beveled curved needles can be used to reach pathology that is unreachable by a straight path, wherein the curved needles are usually flexible and made of shape memory alloy (e.g., nitinol) so that they can be fed through a long, straight rigid outer shaft (paragraph [0015]).  The needle then starts to bend as they exit the shaft (paragraph [0015]). A permanently-bent (non-shape-memory alloy) needle can also be used for biopsy/injection, wherein the permanently bent needle or wire is curved along 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the surgical instrument for biopsy of the above combined references with a surgical instrument for biopsy being a non-compliant wire capable of substantially retaining its shape after entering and exiting the guide tube, wherein the surgical instrument is a curved needle, wherein the curved needle includes a rigid, straight outer guide tube and an inner needle able to take on a curved shape or a surgical instrument comprised of a shape memory alloy, wherein the shape memory alloy is nitinol, as taught by Smith et al., as the substitution of one known surgical instrument for biopsy for another yields predictable results to one of ordinary skill in the art and to further provide a curved trajectory that can reach pathology that is unreachable by a straight path (paragraph [0015]). One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Bleich has been introduced to teach the surgical robot further including a processor configured to perform electromyography to determine a presence of a nerve, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bleich’33 (US Pub No. 2006/0089633) discloses validating a correct anatomical placement of a backstop device (134) via monitoring electrical neural stimulation through a barrier device, wherein EMG feedback may be monitored and the intensity of signal may be monitored and used to localize the nerve during placement (paragraphs [0048], [0299]-[0300], Figures 24-25). Akyuz et al. (US Pub No. 2012/0022651) disclose intraoperative neural monitoring to facilitate safe passage of instruments paste nerves and confirm their location with evoked EMG monitoring, wherein the EMG response varies based on the proximity of the instrument (paragraph [0041]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793